     Case 3:20-cv-00442-DJN Document 34 Filed 08/24/20 Page 1 of 2 PageID# 172




                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


CYNTHIA ADVANI MARSHALL,                        )
                                                )
                            Plaintiff,          )
                                                )
v.                                              )      Civil Action No.: 3:20-cv-442
                                                )
JOHN MARSHALL,                                  )
                                                )
ROBERT MARSHALL,                                )
                                                )
BRENDA MARSHALL THOMPSON,                       )
                                                )
ANDREA MARSHALL VOEHRINGER,                     )
                                                )
and                                             )
                                                )
T.W. HOLMES,                                    )
                                                )
                            Defendants.         )


               DEFENDANT JOHN MARSHALL’S MOTION TO DISMISS

         The Defendant John Marshall, by and through the undersigned counsel, pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure and for the reasons set forth more

fully in his Memorandum of Law In Support of Defendant John Marshall’s Motion to

Dismiss filed simultaneously herewith and incorporated fully herein by reference,

respectfully requests that this Court dismiss the Complaint filed against him because it

fails to state a claim upon which relief may be granted.
 Case 3:20-cv-00442-DJN Document 34 Filed 08/24/20 Page 2 of 2 PageID# 173




DATED: August 24, 2020          JOHN MARSHALL

                                By Counsel

                                /s/ Caroline V. Davis
                                Caroline V. Davis, Esquire (VSB# 48123)
                                David L. Hauck, Esquire (VSB# 20565)
                                Justin S. Gravatt, Esquire (VSB# 65506)
                                Duane, Hauck, Davis, Gravatt & Campbell, P.C.
                                100 West Franklin Street, Ste. 100
                                Richmond, VA 23220
                                Telephone: (804) 644-7400
                                Facsimile:    (804) 303-8911
                                Email:        cdavis@dhdgclaw.com
                                              dhauck@dhdgclaw.com
                                              jgravatt@dhdgclaw.com


                                   CERTIFICATE

       I hereby certify that on August 24, 2020, I electronically filed the foregoing
pleading with the Clerk of Court using the CM/ECF system, which will send a
notification of such filing (NEF) to all parties.




                                                   /s/ Caroline V. Davis
                                             Caroline V. Davis
